DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 07/15/2022, with respect to claims 1-4 and 7-15 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 102/103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-4 and 7-15 are allowed.

Election/Restrictions
Claims 1-3 and 5-15 are allowable. The restriction requirement for claims 4 and 16, as set forth in the Office action mailed on 01/07/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 4 is withdrawn.  Claim 4, directed to QCM, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Further, this application is in condition for allowance except for the presence of Claim 16 directed to “A method of converting an output of a gas sensor or an array of gas sensors” non-elected without traverse. The requirement is still deemed proper. Accordingly, claim 16 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner's amendments are as follows:
(i) In Claim 8, line 1, replace “claim 5” with “claim 1” since claim 5 is incorporated in claim 1.
(ii) Please Cancel Claim 16.

Allowable Subject Matter
Claims 1-4 and 7-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a gas sensor comprising, in combination with the other recited elements, wherein the at least one sensor device is a plurality of sensor devices arranged in an array, and wherein the plurality of sensor devices includes a first sensor device having a first layer of MOF material disposed thereon and a second sensor device having a second layer of MOF material disposed thereon, wherein the first MOF material and the second MOF material are different.  

With regard to Claim 9, the prior arts of the record do not teach or fairly suggest a method of optimizing an array of gas sensors each including a sensor device having a layer of MOF material disposed thereon, wherein the sensor device is 10structured to sense a change in mass of the MOF material, the method comprising, in combination with the other recited steps, generating a set of potential arrays from the plurality of MOF materials and the plurality of array sizes, wherein each of the gas sensors in a selected potential array includes a different type of MOF material; simulating adsorption characteristics of each of the MOF materials for each of the gas mixtures; calculating an effectiveness score for each of the potential arrays; and selecting one or more of the potential arrays based on the calculated effectiveness scores.  

Claims 2-4, 7-8 and 10-15 are allowed by virtue of their dependence from claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861